Slip Op. 00-54

               UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________________
                                                :
SKF USA INC. and SKF SVERIGE AB,                :
                                                :
                        Plaintiffs and          :
                        Defendant-Intervenors,  :
                                                :
                  v.                            :
                                                :                Consol. Court No.
UNITED STATES,                                  :                97-01-00054-S2
                                                :
                        Defendant,              :
                                                :
                                                :
THE TORRINGTON COMPANY,                         :
                                                :
                        Defendant-Intervenor    :
                        and Plaintiff.          :
________________________________________________:


                                        JUDGMENT

        This Court having received and reviewed the United States Department of Commerce,
International Trade Administration’s (“Commerce”) Final Results of Redetermination Pursuant
to Court Remand (“Remand Results”), SKF USA Inc. v. United States, 24 CIT ___, Slip Op. 00-
2 (Jan. 5, 2000), and Commerce having complied with the Court’s remand, and no responses to
the Remand Results having been submitted by the parties, it is hereby

         ORDERED that the Remand Results filed by Commerce on April 6, 2000, are affirmed
in their entirety, and it is further

       ORDERED that since all other issues have been previously decided, this case is
dismissed.



                                                          ____________________________
                                                          NICHOLAS TSOUCALAS
                                                          SENIOR JUDGE
Dated:        May 16, 2000
              New York, New York